UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2007 CHORDIANT SOFTWARE, INC. (Exact name of Registrant as specified in its charter) Delaware 93-1051328 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Commission file number: 000-29357 20400 Stevens Creek Boulevard, Suite 400 Cupertino, CA 95014 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (408) 517-6100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 31, 2007, the Company issued a press release announcing unaudited financial results for the fiscal quarter ended June 30, 2007.A copy of the press release is attached as Exhibit 99.1 to this current report on Form 8-K and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (c) Exhibits 99.1 Press release dated July 31, 2007. Safe Harbor Statement This current report on Form 8-K includes "forward-looking statements" that are subject to risks, uncertainties and other factors that could cause actual results or outcomes to differ materially from those contemplated by the forward-looking statements.Forward-looking statements in this report are generally identified by words, such as "believes," "anticipates," "plans," "expects," "will," "would," "guidance," "projects" and similar expressions which are intended to identify forward-looking statements.There are a number of important factors that could cause the results or outcomes discussed herein to differ materially from those indicated by these forward-looking statements, including, among others, the result of potential changes in accounting estimates associated with percentage of completion projects, related changes in compensation and royalty expenses.Further information on potential factors that could affect Chordiant are included in risks detailed from time to time in Chordiant's SEC filings, including, without limitation, Chordiant's Annual Report on Form 10-K for the period of October 1, 2005 to September 30, 2006, and Chordiant’s most recent quarterly report on Form 10-Q.These filings are available on a Web site maintained by the Securities and Exchange Commission at http://www.sec.gov.Chordiant does not undertake an obligation to update forward-looking or other statements in this report. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated July 31, 2007 CHORDIANT SOFTWARE, INC By: /s/STEVEN R. SPRINGSTEEL Steven R. Springsteel Chairman, President and Chief Executive Officer
